DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on June 1, 2022 regarding Application No. 17/076,135.  Applicants amended claims 1, 3, 4, 6, 7, 11-15, and 17-20.  Claims 1-20 are pending.

The Office notes that markings corresponding to amendment of claim 7 (dependency from claim 6 to dependency from itself) is not shown as per MPEP 714(II)(C)(B).


Response to Arguments
Applicants’ amendments to claims 3 and 13 and argument regarding objection to the drawings (Remarks, p. 7) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claims 1, 4, 6, 11, 12, and 17 and argument regarding objections to the claims (Remarks, p. 7) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claims 6, 7, 14, and 15 and argument regarding claim limitations interpretation under 35 U.S.C. 112(f) (Remarks, p. 7) are acknowledged.  In view of the amendments, interpretation under 35 U.S.C. 112(f) is moot.

Applicants’ arguments filed on June 1, 2022 have been fully considered, and without conceding the arguments regarding cited references other than Di Censo and/or Jeong (Remarks, p. 9) and independent claims 1, 11, 17, and 19 and the cited prior art (Remarks, p. 9), they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1, the above-identified combination of features (Remarks, p. 8) and Jeong and “the EDA sensing layer comprising a plurality of sensor connected to a power supply…” (Remarks, p. 9), the Office respectfully disagrees and submits that figures 4, 5A-B, 15, and 16A-B and paragraphs [0046], [0078], [0081], [0084], [0085], [0088], [0094], [0095], [0101], [0184]-[0186], [0214], and [0215] of Jeong at least teach an EDA sensing layer 531, the EDA sensing layer 531 comprising a plurality of sensors 531 connected to a power supply…”.  The Office further respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	For the reasons discussed above and in the rejections below, pending claim 1-20 are not allowable.


Claim Objections
Claims 7, 13, 19, and 20 are objected to for the reasons discussed below.

Regarding claim 7, “the” preceding “dynamically formable EDA sensor” and “processor” should be changed to “a” since the terms were not previously recited.  The Office suggests changing the dependency of claim 7 from itself to claim 6, as previously recited in original claim 7.

Regarding claim 13, “flexible actuation layer” in line 3 should be changed to “the flexible actuation layer” since the term was previously recited.

Regarding claim 19, “… an EDA senso, each of the plurality of sensors comprising a pair of electrodes on a common surface of the EDA sensor r” in lines 3-4 should be changed to “… an EDA sensor, each of the plurality of sensors comprising a pair of electrodes on a common surface of the EDA sensor

	Regarding claim 20, this claim is objected to as being dependent upon objected to claim 19.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 depends from itself.  Thus, it is unclear from which claim claim 7 depends.  The Office suggests changing the dependency of claim 7 from itself to claim 6, as previously recited in original claim 7.  For purposes of examination, the claim will be interpreted as discussed in the rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. in US 2016/0185309 A1 (hereinafter Di Censo) in view of Jeong et al. in US 2018/0220972 A1 (hereinafter Jeong), in further view of Farley et al. in US 2014/0154649 A1 (hereinafter Farley), and in further view of Fung et al. in US 2014/0303899 A1 (hereinafter Fung).

Regarding claim 1, Di Censo teaches:
A dynamically formable sensor, comprising (A dynamically formable sensor 106, comprising; FIGs. 4 and 5 and [0053]-[0056], see also FIGs. 12A-B and [0073]): 
a dynamically formable base comprising a soft robotics material, wherein the dynamically formable base comprises a formable surface configured to be dynamically formed in response to input signals (a dynamically formable base 106 comprising a soft robotics material, wherein the dynamically formable base 106 comprises a formable surface configured to be dynamically formed in response to input signals; FIGs. 4 and 5, [0044], [0055], and [0056], see also FIGs. 12A-B and [0073]); and 
wherein, in response to input signals, the formable surface of the dynamically formable base is reformed into a desired contour (wherein, in response to input signals, the formable surface of the dynamically formable base 106 is reformed into a desired contour; FIGs. 4 and 5, [0044], [0055], and [0056], see also FIGs. 12A-B and [0073]).  
	However, it is noted that Di Censo does not teach:
A dynamically formable electrodermal activity (EDA) sensor, comprising:
an EDA sensing layer affixed to the formable surface of the dynamically formable base, the EDA sensing layer comprising a plurality of sensors connected to a power supply, each sensor of the plurality of sensors comprising a pair of electrodes arranged on a common surface of a flexible substrate affixed to the formable surface of the dynamically formable base; 
wherein, in response to the input signals, the formable surface of the dynamically formable base and the EDA sensing layer affixed thereto are reformed into a desired contour.
	Jeong teaches:
An electrodermal activity (EDA) sensor, comprising (An electrodermal activity (EDA) sensor 500; FIG. 5A, [0078], [0081], [0094], [0095], and [0101], see also FIGs. 4 and 5B):
an EDA sensing layer, the EDA sensing layer comprising a plurality of sensors connected to a power supply, each sensor of the plurality of sensors arranged on a flexible substrate (an EDA sensing layer 531, the EDA sensing layer 531 comprising a plurality of sensors 531 connected to a power supply 1596, each sensor 531 of the plurality of sensors 531 arranged on a flexible substrate 520; FIGs. 5A and 15, [0046], [0078], [0081], [0085], [0088], [0094], [0095], [0101], [0184]-[0186], [0214], and [0215], see also FIGs. 4, 5B, and 16A-B and [0084]); 
the EDA sensing layer (the EDA sensing layer 531; FIG. 5A, [0078], [0081], [0085], [0088], [0094], [0095], and [0101]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Di Censo to include: the features taught by Jeong, in order to measure biometric information.  (Jeong: [0002]).
	However, it is noted that Di Censo as modified by Jeong does not teach or explicitly teach:
each sensor of the plurality of sensors comprising a pair of electrodes arranged on a common surface of a flexible substrate affixed to the formable surface of the dynamically formable base.
	Farley teaches:
each sensor of a plurality of sensors comprising a pair of electrodes arranged on a common surface (each sensor (adjacent 1005-a-x electrodes pairs) of a plurality of sensors (adjacent 1005-a-1 to 1005-a-n electrodes pairs) comprising a pair of electrodes (two adjacent 1005-a-x electrodes) arranged on a common surface 955-a; FIG. 10 and [0076], see also FIG. 12 and [0078]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the features taught by Farley, for the purpose of sensing galvanic skin response.  (Farley: see [0076], see also [0078]).
	However, it is noted that Di Censo as modified by Jeong and Farley does not teach:
an EDA sensing layer affixed to the formable surface of the dynamically formable base, the EDA sensing layer comprising a plurality of sensors connected to a power supply, each sensor of the plurality of sensors comprising a pair of electrodes arranged on a common surface of a flexible substrate affixed to the formable surface of the dynamically formable base; 
wherein, in response to the input signals, the formable surface of the dynamically formable base and the EDA sensing layer affixed thereto are reformed into a desired contour.
	Fung teaches:
a skin sensing layer affixed to a surface, the skin sensing layer comprising a plurality of sensors, each sensor of the plurality of sensors affixed to the surface (a skin sensing layer affixed to a vehicle passenger compartment surface, the skin sensing layer comprising a plurality of sensors 122, each sensor of the plurality of sensors 122 affixed to the vehicle passenger compartment surface; FIGs. 1 and 2, [0028], [0030] (“The sensors 122 can generally be disposed in any portion of the vehicle.”),  [0037] (“a sensor can sense a change in an electric current or an electric field upon direct contact with a vehicle occupant's skin.”), see also FIG. 3, [0025], and [0026]); 
the surface and the skin sensing layer affixed thereto (the vehicle passenger compartment surface and the skin sensing layer affixed thereto; [0030] and [0037]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Di Censo as modified by Jeong and Farley to include: the features taught by Fung, such that Di Censo as modified teaches: A dynamically formable electrodermal activity (EDA) sensor, comprising (the dynamically formable sensor taught by Di Censo combined with the electrodermal activity (EDA) sensor taught by Jeong): an EDA sensing layer affixed to the formable surface of the dynamically formable base, the EDA sensing layer comprising a plurality of sensors connected to a power supply, each sensor of the plurality of sensors comprising a pair of electrodes arranged on a common surface of a flexible substrate affixed to the formable surface of the dynamically formable base (the formable surface of the dynamically formable base taught by Di Censo combined with the EDA sensing layer, plurality of sensors, power supply, each sensor, and flexible substrate taught by Jeong, each sensor, plurality of sensors, pair of electrodes, and common surface taught by Farley, and skin sensing layer, layer, plurality of sensors, and each sensor taught by Fung); wherein, in response to the input signals, the formable surface of the dynamically formable base and the EDA sensing layer affixed thereto are reformed into a desired contour (the input signals, formable surface of the dynamically formable base, and desired contour taught by Di Censo combined with the EDA sensing layer taught by Jeong as modified by Farley and the surface and skin sensing layer taught by Fung), in order to control a vehicle based on biometric identification.  ([0025]).

	Regarding claim 2, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, further comprising an actuation layer comprising a plurality of touch-sensitive actuation points, the actuation layer disposed between the EDA sensing layer and the formable surface (Di Censo: an actuation layer comprising an actuation layer comprising a plurality of touch sensitive actuation points, and the formable surface; FIGs. 4 and 5, [0055], and [0056], see also FIGs. 12A-B and [0073]; Jeong: further comprising an actuation layer 550 comprising a plurality of touch-sensitive actuation points, and the EDA sensing layer 531; FIGs. 5A and 15, [0078], [0081], [0085], [0088], [0095], [0096], [0101], [0184], [0185], [0211], and [0258], see also FIGs. 4 and 5B; Fung: the skin sensing layer and the surface; [0030] and [0037]; i.e., the formable surface taught by Di Censo combined with the actuation layer and EDA sensing layer taught by Jeong and the skin sensing layer taught by Fung such that the Di Censo as modified teaches the claimed features).
	
The motivation to combine the references is the same as discussed in claim 1 above.

Regarding claim 3, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 2, further comprising a processor to provide the input signals to the dynamically formable base in response to pressure measurements to adjust the formable surface of the dynamically formable base to conform to the user's body part (Di Censo: further comprising a processor 202 to provide the input signals output by shape manager 214 to the dynamically formable base 106 in response to pressure measurements to adjust the formable surface of the dynamically formable base 106 to conform to the user’s body part; FIGs. 2, 4, and 12A-B, [0042]-[0044], [0047], and [0073]; Jeong: pressure measurements; FIGs. 5A and 15, [0078], [0081], [0085], [0088], [0094]-[0096], [0101], and [0212] (“The pressure sensor may be integrally implemented with the touch panel 1552….”), see also FIGs. 1, 4, and 5B and [0051]).  

Regarding claim 4, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, wherein the dynamically formable base comprises a plurality of separately actuatable elements arranged in a matrix, such that controlling the input signals to each of the separately actuatable elements determines a result in contour of the formable surface (Di Censo: wherein the dynamically formable base 106 comprises a plurality of separately actuatable elements 502 arranged in a matrix (e.g., 4x1 matrix), such that controlling the input signals to each of the separately actuatable elements 502 determines a result in contour of the formable surface; FIGs. 4 and 5, [0044], [0055], and [0056]).  

Regarding claim 5, Di Censo as modified by and Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, wherein the dynamically formable base comprises a nonlinear soft robotics material (Di Censo: wherein the dynamically formable base 106 comprises a nonlinear soft robotics material; FIGs. 4 and 5, [0044], [0055], and [0056], see also FIGs. 12A-B and [0073]).  

	Regarding claim 9, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, wherein the dynamically formable base is configured to be reformed to conform to at least a portion of a user's hand (Di Censo: wherein the dynamically formable base 106 is configured to be reformed to conform to at least a portion of a user’s hand; FIGs. 4 and 5, [0044], [0055], and [0056], see also FIGs. 6A-B, 12A-B, and 14A-B).  

	Regarding claim 10, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, wherein the dynamically formable base is configured to be reformed to provide a haptic response to a user of the EDA sensor (Di Censo: wherein the dynamically formable base 106 is configured to be reformed to provide a haptic response to a user of the sensor 106; FIGs. 4 and 5, [0038], and [0053]-[0056], see also FIGs. 12A-B, [0073], and [0102]; Jeong: provide a haptic response to a user of the EDA sensor; FIGs. 5A and 15, [0078], [0081], [0085], [0088], [0094], [0095], [0101], and [0217], see also FIGs. 4 and 5B).  


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo in view of Jeong, in further view of Farley, in further view of Fung, and in further view of Laszlo et al. in US 2019/0196586 A1 (hereinafter Laszlo).

Regarding claim 6, Di Censo as modified by Jeong, Farley, and Fung teaches:
The dynamically formable EDA sensor of claim 1, each electrode of the EDA sensing layer and EDA measurements (Jeong: each electrode 531 of the EDA sensing layer 531 and EDA measurements; FIG. 5A, [0046], [0078], [0081], [0085], [0088], [0094], [0095], and [0101], see also FIGs. 4 and 5B and [0084]).  
	However, it is noted that Di Censo as modified by Jeong, Farley, and Fung does not teach:
further comprising a processor configured to evaluate a connection strength between each electrode of the EDA sensing layer and the user's skin at a given time and to identify electrodes from which EDA measurements are to be made based on the evaluation.
Laszlo teaches:
further comprising a processor configured to evaluate a connection strength between each electrode of a sensing layer and a user's skin at a given time and to identify electrodes from which measurements are to be made based on the evaluation (further comprising a processor 1230 configured to evaluate a connection strength between each electrode 1220 of a sensing layer 1210 and 1220 and a user’s skin at a given time and to identify electrodes 1220 from which measurements are to be made based on the evaluation; FIGs. 12A-B and 13, [0005], [0007], [0158], [0161], [0164], [0166], [0168], and [0169]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Di Censo as modified by Jeong, Farley, and Fung to include: the features taught by Laszlo (note: Laszlo is analogous art as it is from the same field of endeavor of bio sensing and also because it is reasonably pertinent to the problem of determining quality of information from electrodes (see [0056] of the Specification)), such that Di Censo as modified teaches: the claimed features, in order to select quality signals.  (Laszlo: [0012]).

	Regarding claim 7, Di Censo as modified by Jeong, Farley, Fung, and Laszlo teaches:
The dynamically formable EDA sensor of claim 6, wherein the processor is further configured to determine an EDA of the user based on EDA measurements from identified electrodes (Jeong: wherein a processor 1510 is further configured to determine an EDA of the user based on EDA measurements from electrodes 531 ; FIG. 5A, [0078], [0081], [0085], [0088], [0094], [0095], [0101], [0223], [0232], [0235], [0236], see also FIGs. 4, 5B, 15, and 17; Laszlo: wherein a processor 1230 is further configured to determine an activity of a user based on measurements from identified electrodes 1220; FIGs. 12A-B and 13, [0003], [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).  

	Regarding claim 8, Di Censo as modified by Jeong, Farley, Fung, and Laszlo teaches:
The dynamically formable EDA sensor of claim 6, wherein the EDA of the user is determined based on a combination of measurements from the identified electrodes (Jeong: wherein the EDA of the user is determined based on measurements from electrodes 531; FIG. 5A, [0078], [0081], [0085], [0088], [0095], and [0101], see also FIGs. 4 and 5B; Laszlo: wherein an activity of a user is determined based on a combination of measurements from identified electrodes 1220; FIGs. 12A-B and 13, [0003], [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Farley, in further view of Ahn et al. in US 2019/0073057 A1 (hereinafter Ahn).

Regarding claim 11, Jeong teaches:
A hybrid electrodermal activity (EDA) sensor and user input device, comprising (A hybrid electrodermal activity (EDA) sensor and user input device 500, comprising; FIG. 5B, [0078], [0081], [0085], [0088], [0094]-[0096], [0101], and [0105], see also FIGs. 4 and 5A): 
a flexible EDA layer comprising a first flexible substrate and a plurality of sensors disposed on the first flexible substrate in a determined pattern (a flexible EDA layer 520 and 531a comprising a first flexible substrate 520 and a plurality of sensors 531a disposed on the first flexible substrate 520 in a determined pattern; FIG. 5B, [0046], [0078], [0081], [0085], [0088], [0095], [0101], and [0105], see also FIGs. 4 and 5A and [0084]); and 
a flexible actuation layer affixed to the flexible EDA layer (a flexible actuation layer 550 affixed to the flexible EDA layer 520 and 531a via 551; FIG. 5B, [0046], and [0096], see also FIG. 5A).  
	However, it is noted that Jeong does not teach:
a flexible EDA layer comprising a first flexible substrate and a plurality of sensors each comprising a pair of electrodes disposed on a common surface of the first flexible substrate in a determined pattern.
	Farley teaches:
a plurality of sensors each comprising a pair of electrodes disposed on a common surface in a determined pattern (a plurality of sensors (adjacent 1005-a-1 to 1005-a-n electrode pairs) comprising a pair of electrodes (two adjacent 1005-a-x electrodes) disposed on a common surface 955-a in a determined pattern; see FIG. 10 and [0076], see also FIG. 12 and [0078]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the features taught by Farley, such that Di Censo as modified teaches:
a flexible EDA layer comprising a first flexible substrate and a plurality of sensors each comprising a pair of electrodes disposed on a common surface of the first flexible substrate in a determined pattern (the flexible EDA layer, first flexible substrate, plurality of sensors, and determined pattern taught by Jeong combined with the plurality of sensors, pair of electrodes, common surface, and determined pattern taught by Farley), for the purpose of sensing galvanic skin response.  (Farley: see [0076], see also [0078]).
	However, it is noted that Jeong as modified by Farley, as particularly cited, does not teach:
the flexible actuation layer comprising a first pattern of electrical contacts disposed on a second flexible substrate and a second pattern of electrical contacts disposed on a third flexible substrate wherein the second pattern overlaps the first pattern.
	Ahn teaches:
a flexible actuation layer comprising a first pattern of electrical contacts disposed on a second flexible substrate and a second pattern of electrical contacts disposed on a third flexible substrate wherein the second pattern overlaps the first pattern (a flexible actuation layer 910-950 comprising a first pattern of electrical contacts 920 disposed on a second flexible substrate 910 and a second pattern of electrical contacts 940 disposed on a third flexible substrate 950 wherein the second pattern 940 overlaps the first pattern 920; FIG. 9A and [0189], see also FIG. 1B, [0072], and [0073]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor and device taught by Jeong as modified by Farley, as particularly cited, to include: the features taught by Ahn, such that Jeong as modified teaches: the claimed features, in order to provide an ultra-thin touch panel.  (Ahn: [0002]).

	Regarding claim 12, Jeong as modified by Farley and Ahn teaches:
The hybrid EDA sensor and user input device of claim 11, wherein the first, second and third flexible substrates comprise transparent substrates, and wherein the pairs of electrodes disposed on the first flexible substrate and the first and second pattern of electrical contacts disposed on the second and third flexible substrates comprise transparent conductive materials (Jeong: wherein the first flexible substrate 520 comprises a transparent substrate 520, and wherein electrodes 531a disposed on the first flexible substrate 520 comprises a transparent conductive material; FIG. 5B, [0046], [0085]-[0088], [0095], [0096], and [0105], see also FIGs. 4 and 5A and [0084]; Farley: pairs of electrodes (two adjacent 1005-a-x electrodes); FIG. 10 and [0076], see also FIG. 12 and [0078]; Ahn: the second and third flexible substrates 910 and 950 comprise transparent substrates (polyethersulfone (PES), polymethylmethacrylate (PMMA), or cyclo-olefin polymer (COP)), and wherein first and second pattern of electrical contacts 920 and 940 disposed on the second and third flexible substrates 910 and 950 comprise transparent conductive materials (graphene); FIG. 9A, [0022], [0078], [0079], and [0189], see also FIG. 1B, [0072], [0073], and [0087]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Farley, in further view of Ahn, and in further view of Di Censo.

Regarding claim 13, Jeong as modified by Farley and Ahn teaches:
The hybrid EDA sensor and user input device of claim 11, further comprising an amount of pressure applied by a user to the flexible EDA layer (Jeong: further comprising an amount of pressure applied by a user to the flexible EDA layer 520 and 531a; FIGs. 1, 5B, and 15, [0051], [0078], [0081], [0085], [0088], [0094]-[0096], [0101], [0105], and [0212], see also FIGs. 4 and 5A). 
	However, it is noted that Jeon as modified by Farley and Ahn does not teach:
further comprising a processor to provide an input signal to flexible actuation layer based on an amount of pressure applied by a user to the flexible EDA layer. 
	Di Censo teaches:
further comprising a processor to provide an input signal to flexible actuation layer based on an amount of pressure applied by a user to a flexible layer (further comprising a processor 202 to provide an input signal output by shape manager 214 to a flexible actuation layer corresponding to touch sensitive area 402 of armrest 106 based on an amount of pressure applied by a user to a flexible layer of the armrest 106; FIGs. 2, 4, and 12A-B; FIGs. 2, 4, and 12A-B, [0042]-[0044], [0047], [0051], [0052], and [0073]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor and device taught by Jeong as modified by Farley and Ahn to include: the features taught by Di Censo, such that Jeong as modified teaches: further comprising a processor to provide an input signal to flexible actuation layer based on an amount of pressure applied by a user to the flexible EDA layer (amount of pressure, user, and flexible EDA layer taught by Jeong as modified by Farley and Ahn combined with the processor, input signal, flexible actuation layer, amount of pressure, user, and flexible layer taught by Di Censo), to enable a user to operate a system without requiring the user to look at a user interface.  (Di Censo: [0011]).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Farley, in further view of Ahn, and in further view of Laszlo.

Regarding claim 14, Jeong as modified by Farley and Ahn teaches:
The hybrid EDA sensor and user input device of claim 11, each electrode of the flexible EDA layer and EDA measurements (Jeong: each electrode 531a of the flexible EDA layer 520 and 531a and EDA measurements; FIG. 5B, [0046], [0078], [0081], [0085], [0088], [0094], [0095], [0101], and [0105], see also FIGs. 4 and 5A and [0084]).  
	However, it is noted that Jeong as modified by Farley and Ahn does not teach:
further comprising a processor configured to evaluate a connection strength between each electrode of the flexible EDA layer and a user's skin at a given time and to identify electrodes from which EDA measurements are to be made based on the evaluation.
	Laszlo teaches:
further comprising a processor configured to evaluate a connection strength between each electrode of a flexible layer and a user's skin at a given time and to identify electrodes from which measurements are to be made based on the evaluation (further comprising a processor 1230 configured to evaluate a connection strength between each electrode 1220 of a flexible layer 1210 and 1220 and a user’s skin at a given time and to identify electrodes 1220 from which measurements are to be made based on the evaluation; FIGs. 12A-B and 13, [0005], [0007], [0158], [0160], [0161], [0164], [0166], [0168], and [0169]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor and device taught by Jeong as modified by Farley and Ahn to include: the features taught by Laszlo (note: Laszlo is analogous art as it is from the same field of endeavor of bio sensing and also because it is reasonably pertinent to the problem of determining quality of information from electrodes (see [0056] of the Specification)), such that Jeong as modified teaches: the claimed features, in order to select quality signals.  (Laszlo: [0012]).

	Regarding claim 15, Jeong as modified by Farley, Ahn, and Laszlo teaches:
The hybrid EDA sensor and user input device of claim 14, wherein the processor is further configured to determine an EDA of the user based on EDA measurements from identified electrodes (Jeong: wherein a sensing module is further configured to determine an EDA of the user based on EDA measurements; FIG. 5B, [0078], [0081], [0085], [0088], [0094], [0095], [0101], and [0105], see also FIGs. 4 and 5A; Laszlo: wherein a processor 1230 is further configured to determine an activity of a user based on measurements from identified electrodes 1220; FIGs. 12A-B and 13, [0003], [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).  

	Regarding claim 16, Jeong as modified by Farley, Ahn, and Laszlo teaches:
The hybrid EDA sensor and user input device of claim 14, wherein the EDA of the user is determined based on a combination of measurements from the identified electrodes (Jeong: wherein the EDA of the user is determined based on measurements from electrodes 531a; FIG.  5B, [0078], [0081], [0085], [0088], [0095], [0101], and [0105], see also FIGs. 4 and 5A; Laszlo: wherein an activity of a user is determined based on a combination of measurements from identified electrodes 1220; FIGs. 12A-B and 13, [0003], [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).  


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Farley, in further view of Laszlo.

Regarding claim 17, Jeong teaches:
A system for processing information from a plurality of electrodermal activity (EDA) sensors to determine an EDA of a user, comprising (A system for processing information from a plurality of electrodermal activity (EDA) sensors 531 and 532 to determine an EDA of a user, comprising; FIG. 5A and 15, [0078], [0081], [0085], [0088], [0094], [0095], and [0101], see also FIGs. 4, 5B, 16A-B, and 17)
a processor (a processor 1510; FIG. 15, [0184], and [0185]); 
a non-transitory memory coupled to the processor and configured to store instructions, the instructions, which when executed cause the processor to perform operations comprising (a non-transitory memory 1530 coupled to the processor 1510 and configured to store instructions, the instructions, which when executed cause the processor 1510 to perform operations comprising; FIG. 15, [0184], [0185], and [0205]-[0207]): 
receiving information from a plurality of sensors of an EDA sensor, each of the plurality of sensors (receiving information from a plurality of sensors 531 of an EDA sensor 531, each of the plurality of sensors 531 ; FIGs. 5A and 15, [0078], [0081], [0085], [0088], [0095], [0101], [0184]-[0186], [0191], [0195], [0207], and [0209], see also FIGs. 4, 5B, and 16A-B and [0188], [0189], [0196], and [0197]); and 
using EDA information from the plurality of sensors that are providing EDA information to arrive at an EDA measurement for the user (using EDA information from the plurality of sensors 531 that are providing EDA information to arrive at an EDA measurement for the user; FIGs. 5A and 15, [0078], [0081], [0085], [0088], [0095], [0101], [0184], [0185], [0198],  and [0207], see also FIGs. 4 and 5B and 16A-B, [0188], [0189], [0196], [0197], and [0200]).
	However, it is noted that Jeong does not teach:
each of the plurality of sensors comprising a pair of electrodes on a common surface of the EDA sensor.
	Farley teaches:
each of a plurality of sensors comprising a pair of electrodes on a common surface of an EDA sensor (each of a plurality of sensors (adjacent 1005-a-1 to 1005-a-n electrode pairs) comprising a pair of electrodes (two adjacent 1005-a-x electrodes) on a common surface 955-a of an EDA sensor (two adjacent 1005-a-x electrodes); FIG. 10 and [0076] (EDA sensor – galvanic skin response sensor, the same as [0039] of the specification of the instant application), see also FIG. 12 and [0078]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the features taught by Farley, such that Jeong as modified teaches: each of the plurality of sensors comprising a pair of electrodes on a common surface of the EDA sensor (each of the plurality of sensors and EDA sensor taught by Jeong combined with each of a plurality of sensors, pair of electrodes, common surface, and EDA sensor taught by Farley), for the purpose of sensing galvanic skin response.  (Farley: see [0076], see also [0078]).
	However, it is noted that Jeong as modified by Farley, as particularly cited, does not teach:
determining which electrodes of the pairs of electrodes of the EDA sensor are providing valid EDA information; and 
combining EDA information from the determined pairs of electrodes that are providing valid EDA information to arrive at an EDA measurement for the user.
	Laszlo teaches:
determining which electrodes of electrodes of a sensor are providing valid information (determining which electrodes 1220 of electrodes 1220 of a sensor 1200 are providing valid information; FIGs. 12A-B and 13, [0007], [0161], [0164], and [0169]); and 
combining information from the determined electrodes that are providing valid information to arrive at a measurement for a user (combining information from the determined electrodes 1220 that are providing valid information to arrive at a measurement for a user; FIGs. 12A-B and 13, [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Jeong as modified by Farley, as particularly cited, to include: the features taught by Laszlo (note: Laszlo is analogous art as it is from the same field of endeavor of bio sensing and also because it is reasonably pertinent to the problem of determining quality of information from electrodes (see [0056] of the Specification)), such that Jeong as modified teaches: determining which electrodes of the pairs of electrodes of the EDA sensor are providing valid EDA information (the pairs of electrodes and EDA sensor taught by Jeong as modified by Farley combined with determining which electrodes, electrodes of a sensor, and valid information taught by Lazlo); and combining EDA information from the determined pairs of electrodes that are providing valid EDA information to arrive at an EDA measurement for the user (using EDA information, plurality of sensors, EDA information, EDA measurement, user, and pairs of electrodes taught by Jeong as modified by Farley combined with combining information, determined electrodes, valid information, measurement, and user taught by Laszlo), in order to select quality signals.  (Laszlo: [0012]).

	Regarding claim 18, Jeong as modified by Farley and Laszlo teaches:
The system of claim 17, wherein combining EDA information comprises computing a weighted average of EDA measurements from the determined pairs of electrodes (Jeong: wherein EDA information comprises EDA measurements from the plurality of sensors 531; FIG. 5A, [0078], [0081], [0085], [0088], [0095], and [0101], see also FIGs. 4, 5B, 15, and 16A-B; Farley: wherein EDA information comprises EDA measurements from pairs of electrodes (each pair of electrodes includes two adjacent 1005-a-x electrodes); see FIG. 10 and [0076] (EDA information and EDA measurements corresponding to galvanic skin response sensor information and measurements – see [0039 of the specification of the instant application), see also FIG. 12 and [0078]; Laszlo: wherein combining information comprises computing a weighted average of measurements from a determined electrodes 1220; FIGs. 12A-B and 13, [0005], [0007], [0158], [0161], [0164], [0168], and [0169]).  

	Regarding claim 19, Jeong is modified in the same manner and for the same reason set forth in the discussion of claim 17 above.  Thus, claim 19 is rejected under similar rationale as claim 17 above.
	However, it is noted that claim 19 differs from claim 17 above in that the following is additionally recited:
A method of processing information from a plurality of electrodermal activity (EDA) sensors to determine an EDA of a user, comprising:.
	Jeong teaches:
A method of processing information from a plurality of electrodermal activity (EDA) sensors to determine an EDA of a user, comprising: (FIG. 17, [0223], [0224], [0232], and [0235]; claim 17 above).

	Regarding claim 20, this claim is rejected under similar rationale as claim 18 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/13/2022B